MONTGOMERY, Judge
(dissenting).
The majority opinion reverses a judgment which affirmed the award of the Workmen’s Compensation Board. In reviewing such a case this court is governed by KRS 342.290. The scope of review shall include all matters subject to review by the circuit court. The review here and in the circuit court is confined to determining whether the award of the Board “is clearly erroneous on the basis of the reliable, probative, and material evidence contained in the whole record.” KRS 342.285(3) (d). Belknap Hardware & Manufacturing Co. v. Brown, Ky., 402 S.W.2d 848.
In Porter v. Goad, Ky., 404 S.W.2d 795, it was said:
“The reviewing court would not set aside' the finding of the board unless the evidence in support of the claim was so clear-cut and convincing that the court justifiably could conclude that the board acted ‘erroneously’ (i. e., unreasonably) in finding against the claim.”
Dr. Kearns R. Thompson testified that there was no evidence of any injury beyond that part of the hand that was amputated as a result of the accident in question. Dr. Marion Brown testified for the appellant as follows:
“Q. 19. Do the effects of the injury and disability extend beyond the member, or beyond the hand and the arm to the body as a whole, so as to adversely affect his general ability to labor and limit his occupational opportunities to obtain the kind of work he is customarily able to do?
“A. Medically speaking, the injury event is confined to an extremity * *
On cross-examination he testified:
“Q. 3. As I understand your testimony, Dr. Brown, from a medical standpoint his injury is limited to the hand and the severance of the fingers that you have named, either by amputation at the time of the injury or by subsequent amputation, plus the remaining injury to that part of the hand that you have described and the injury to the remaining thumb and third finger?
“A. Yes, sir, that is correct.
*889“Q. 4. Is it your opinion, Dr. Brown, that his primary inability to return to coal mining is principally attributable to the injuries that were set out in the foregoing question?
“A. Yes, sir.”
The Board found that the injury suffered was confined to the severance of the right hand and did not extend beyond that extremity and that appellant had failed to prove by clear and convincing evidence that he had sustained any other injury as a result of the traumatic injury, either mental or physical, beyond the hand extremity.
The majority opinion discredits the testimony of Drs. Thompson and Brown because they had not examined appellant’s back. All of the testimony was before the Board and it chose to believe the testimony of Drs. Thompson and Brown, as was its prerogative. Such testimony sustains the findings of the Board as was adjudged by the circuit court. I feel that this court has gone beyond the scope of its review in the majority opinion.
I,therefore, respectfully dissent.